      4:20-cv-00799-SAL         Date Filed 05/05/20    Entry Number 23       Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Steven Sakaski Robinson,                   )        C/A No. 4:20-cv-00799-SAL
                                           )
                                Plaintiff, )
                                           )
v.                                         )        OPINION & ORDER
                                           )
William F. Nettles, IV, A.F.P.D.,          )
In his individual and official capacity,   )
                                           )
                                Defendant. )
___________________________________ )

   This matter is before the Court on two matters: (1) a review of the April 13, 2020 Report and

Recommendation of United States Magistrate Judge Thomas E. Rogers, III (the “Report”) and

(2) a motion for an Article III judge (the “Motion”) filed by Plaintiff Steven Sakaski Robinson

(“Plaintiff”). Each is addressed, in turn.

I. Review of the Report.

   In the Report, the Magistrate Judge recommends dismissing the action with prejudice and

without issuance of service of process. [ECF No. 18.] Plaintiff was advised of his right to file

objections to the Report. Id. No party filed objections to the Report, and the time for response

has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the court is not required to provide an explanation for



                                               1
      4:20-cv-00799-SAL          Date Filed 05/05/20       Entry Number 23         Page 2 of 3




adopting the Report and must “only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

    After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, and

incorporates the Report by reference herein.

II. Review of the Motion.

    In the Motion, Plaintiff states that he “does not consent to proceed under United States

Magistrate Judge Thomas E. Rogers, III,” ECF No. 20 at p.1, and “request[s] an Article III

judge,” id. at p.2. The Motion before this court raises similar arguments1 to those presented by

Plaintiff in a recusal motion filed on March 26, 2020. [See ECF No. 13.] For the reasons

outlined below, the court finds that Plaintiff’s consent to reference was not necessary.

    Pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule (D.S.C.) 73.02(B)(2)(e), all pretrial

matters involving pro se litigants are referred to a magistrate judge for consideration. More

specifically, Local Civil Rule 73.02 governs both consensual references and automatic

references. When an individual is proceeding pro se, as here, the case is automatically referred

to a magistrate judge upon filing. Local Civil Rule (D.S.C) 73.02(B)(2)(e). Moreover, pursuant

to 28 U.S.C. 636(b)(1)(B), a district court may, without the party’s consent, designate a

magistrate judge to consider dispositive motions and submit “proposed findings of fact and

recommendations for the disposition, by a judge of the court[.]” The party may then object to


1

 To the extent the Motion can be construed as an objection to the Report’s decision on the recusal
motion, Plaintiff fails to identify any specific error in the Report. Instead, Plaintiff simply restates
his position and “request[s] an Article III judge.” [ECF No. 20 at p.1.] As a result, the objections
are general, non-specific and, finding no clear error, the court adopts the Report’s decision on the
recusal motion.
                                                   2
      4:20-cv-00799-SAL         Date Filed 05/05/20      Entry Number 23        Page 3 of 3




the written recommendation of the magistrate judge. Id. at § 636(b)(1). As a result, the district

judge makes the ultimate decision on any dispositive motion. The court finds that the referral to

the Magistrate Judge in this case was in accordance with the local civil rules and did not require

the consent of Plaintiff. Id. at § 636(b)(4) (giving district court authority to “establish rules

pursuant to which the magistrates shall discharge their duties”); see also Reaves v. City of

Mullins, No. 4:09-cv-816, 2011 WL 116834, at *3 (D.S.C. Jan. 12, 2011) (“Therefore under the

standing rules by the United States District Court, District of South Carolina—an Article III

court—this case was automatically assigned to the magistrate judge[.]”). The Motion is denied.

III.Conclusion.

    In accordance with the foregoing, the Report, ECF No. 18, is adopted, the case is

DISMISSED with prejudice, without issuance of service of process, and without an additional

opportunity to amend.2 Further, the Motion for Article III Judge, ECF No. 20, is DENIED.

    IT IS SO ORDERED.

                                                         /s/ Sherri A. Lydon
                                                         United States District Judge
May 5, 2020
Florence, South Carolina




2
  As noted in the Report, Plaintiff was previously notified of the deficiencies in his pleading, was
given an opportunity to amend his complaint, and did not correct the deficiencies. [ECF No. 18
at p.5.] Accordingly, this court is exercising its discretion to dismiss the matter without further
leave to amend. Goode v. Central Va. Legal Aid Soc’y, Inc., 807 F.3d 619 (4th Cir. 2015).
                                                 3
